Citation Nr: 0007573	
Decision Date: 03/21/00    Archive Date: 03/28/00

DOCKET NO.  98-08 319A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

L. Spear Ethridge, Associate Counsel


INTRODUCTION

The veteran had active duty from August 1966 to March 1968.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating actions by the Los Angeles, 
California Regional Office (RO) of the Department of Veterans 
Affairs (VA).


FINDING OF FACT

The veteran's claim of entitlement to service connection for 
post-traumatic stress disorder is supported by cognizable 
evidence demonstrating that the claim is plausible or capable 
of substantiation.


CONCLUSION OF LAW

The claim of entitlement to service connection for post-
traumatic stress disorder is well grounded.  38 U.S.C.A. 
§ 5107(a) (West 1991).


REASONS AND BASES FOR FINDING AND CONCLUSION

In Epps v. Gober, 126 F.3d 1464 (Fed. Cir. 1997), cert. 
denied, 524 U.S. 940 (1998), the United States Court of 
Appeals for the Federal Circuit (Federal Circuit) held that, 
under 38 U.S.C. § 5107(a), the Department of Veterans Affairs 
(VA) has a duty to assist only those claimants who have 
established well grounded (i.e., plausible) claims.  More 
recently, the United States Court of Appeals for Veterans 
Claims (Court or CAVC) issued a decision holding that VA 
cannot assist a claimant in developing a claim which is not 
well grounded.  Morton v. West, 12 Vet. App. 477 (July 14, 
1999), req. for en banc consideration by a judge denied, No. 
96-1517 (U.S. Vet. App. July 28, 1999) (per curiam).  

Once a claimant has submitted evidence sufficient to justify 
a belief by a fair and impartial individual that a claim is 
well-grounded, the claimant's initial burden has been met, 
and VA is obligated under 38 U.S.C. § 5107(a) to assist the 
claimant in developing the facts pertinent to the claim.  
Accordingly, the threshold question that must be resolved in 
this appeal is whether the veteran has presented evidence 
that the claim is well grounded; that is, that the claim is 
plausible.  

In order for a claim to be well grounded, there must be (1) a 
medical diagnosis of a current disability; (2) medical, or in 
certain circumstances, lay evidence of in-service occurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between an in-service injury or disease 
and the current disability.  Epps, 126 F.3d at 1468; Caluza 
v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 604 
(Fed. Cir. 1996) (per curiam) (table).  Where the 
determinative issue involves medical causation or etiology, 
or a medical diagnosis, competent medical evidence to the 
effect that the claim is "plausible" or "possible" is 
required.  Epps, 126 F.3d at 1468.  Further, in determining 
whether a claim is well-grounded, the supporting evidence is 
presumed to be true and is not subject to weighing.  King v. 
Brown, 5 Vet. App. 19, 21 (1993).  

Service connection may be granted for a disability resulting 
from a disease or injury incurred in or aggravated by 
service.  See 38 U.S.C.A. § 1110 (West 1991); 38 C.F.R. § 
3.303(a) (1999).  Service connection for post traumatic 
stress disorder requires the following three elements:  [1] 
medical evidence diagnosing the disorder; [2] credible 
supporting evidence that the claimed in-service stressor 
actually occurred; and [3] a link, established by the medical 
evidence, between current symptomatology and the claimed in-
service stressor.  See Federal Register: June 18, 1999 
(Volume 64, Number 117), now codified at 38 C.F.R. § 3.304(f) 
(1999); Cohen v. Brown, 10 Vet. App. 128, 137 (1997).

In this case, the RO denied the veteran's claim of 
entitlement to service connection for post-traumatic stress 
disorder.  That decision was predicated on a finding that, 
although there was a diagnosis of post-traumatic stress 
disorder, related by an examiner to Vietnam experiences, 
there was no objectively verified stressor shown by the 
evidence of record.  The RO has found that the veteran did 
not engage in combat while in service, and that, as stated in 
the December 1998 Supplemental Statement of the Case, the 
diagnosis of post-traumatic stress disorder rendered by the 
VA examiner was not supported by the evidence of record. 

At the very least, the Board's review of the record shows 
that the veteran has submitted a well-grounded claim for 
entitlement to service connection for post-traumatic stress 
disorder.  Specifically, the record shows that the veteran 
has received a diagnosis of post-traumatic stress disorder, 
has presented lay evidence (presumed to be credible for these 
purposes) of an in-service stressor, and has submitted 
medical evidence of a nexus between service and his diagnoses 
of post-traumatic stress disorder.  See Cohen v. Brown, 10 
Vet. App. 128, 137 (1998).  As a result, the VA has a duty to 
assist the veteran in the development of his claim of 
entitlement to service connection for post-traumatic stress 
disorder.


ORDER

The claim of entitlement to service connection for post-
traumatic stress disorder is well grounded.  To this extent 
only, the appeal is granted.


REMAND

In view of the Board's conclusion that the veteran's claim of 
entitlement to service connection for post-traumatic stress 
disorder is well grounded, further action by the RO is 
required for consideration of the merits of such a claim, as 
set forth below.

The evidence of record demonstrates that, while the veteran 
has received a diagnosis of post-traumatic stress disorder, 
it does not appear that the VA has fully assisted the veteran 
in development of his claim, to specifically include an 
attempt to verify the alleged stressful events underlying the 
diagnosis.  As such, further development is necessary, 
particularly in light of the Cohen case cited above, supra.  

The diagnosis of the veteran having post-traumatic stress 
disorder was rendered by a VA examiner in August 1997.  The 
diagnosis was rendered after the veteran underwent an 
evaluation which included psychological testing and a 
clinical interview.  The diagnosis, however, was based on a 
history of service provided by the veteran to the examiner.  
Also, the diagnosis was rendered after the veteran provided 
an invalid psychological testing profile.  That is, the 
veteran was administered a Minnesota Multiphasic Personality 
Inventory (MMPI) as part of his assessment for post-traumatic 
stress disorder.  It was noted that the veteran did not 
produce a valid profile.  Despite encouragement, he insisted 
on answering the last 356 questions of the MMPI as all true 
by drawing a line straight through the scan sheet.  Despite 
encouragement to complete the MMPI the veteran insisted that 
it was an accurate reflection of his psychological 
functioning.  In conclusion, the examiner noted that it was 
not a valid profile, and that no determination as to whether 
the veteran had post-traumatic stress disorder could be made 
on the basis of the MMPI but must be made on the basis of 
other sources of information including a clinical interview 
and thorough review of the veteran's psychosocial history.  
The veteran was thereafter interviewed, and the examiner 
found that he had a "clear history of severe post-traumatic 
stress disorder stemming from his Vietnam War experiences."  

The service personnel records indicate that the veteran had a 
one year tour of duty in Vietnam while on active duty, from 
October 1967 to September 1968, during which time his 
principal duty was that of a supply clerk.  His organization 
and station has been documented as Company A, 2nd Battalion 
(M2), 8th Infantry and 4th Infantry, USARPAC.  These records 
further indicate that the veteran was involved in the Vietnam 
Counter Offensive Phase II, and the Tet Counteroffensive.  

In July 1997, in response to the RO's stressor development 
inquiry, the veteran submitted a statement and indicated that 
upon his arrival in Vietnam, he was sent into the combat zone 
as a "11B (Infantryman)" where his duties consisted of 
search, ambush, and patrol.  He stated that he was engaged in 
hand to hand combat with the Vietcong.  He also stated that 
he was involved in offenses in DaNang, in the I and II Corps 
areas, and that many members of his unit were killed by 
mines, booby traps, and mortar attacks.  The veteran stated 
that he identified and placed bodies in body bags.

During his VA psychiatric evaluation in August 1997, in 
written communication, and at his personal hearing in 
November 1998, the veteran reported that he experienced 
numerous stressful events while serving in Vietnam, which 
caused post-traumatic stress disorder.  In particular, the 
veteran maintained that even though he was trained as a 
missile repair specialist, he spent most of his tour of duty 
in Vietnam as an infantryman, and that he was fearful due to 
what he felt was inadequate training.  The veteran related 
that he spent time on guard duty, and that he saw stacks of 
Vietnamese dead bodies and many friends killed.  He stated 
that he was involved in numerous fights.  Though many of his 
friends perished, he was unable to remember their names, and 
that examiner noted that he veteran had "extreme difficulty 
recounting his experiences, often crying and becoming too 
upset to relate many of the details of these events."

Herein lies the problem.  The veteran did not give the 
examiner what the RO, understandably, deemed sufficient 
evidence to render a diagnosis of post-traumatic stress.  
Indeed, the Board notes that the listing of decorations and 
awards on the veteran's DD 214 does not include the Purple 
Heart, the "V" Device, or any other award indicating that the 
veteran had engaged in combat.  Under these circumstances, 
the veteran's lay testimony, by itself, would historically 
not be enough to establish the occurrence of the alleged 
stressors.  However, the Board also notes the recent changes 
made to the criteria for service connection for post-
traumatic stress disorder as set forth in the Federal 
Register, 64 Fed. Reg. 32807-32808 (1999), now codified at 
38 C.F.R. § 3.304 (1999); see also 38 U.S.C.A. § 1154(b) 
(West 1991); 38 C.F.R. § 3.304(f) (1999).  Therefore, based 
on the law, as it stands now, the VA is now obligated to 
fulfill its duty to assist the veteran with this well 
grounded claim.

Specifically, the Board notes that where records available to 
the rating board do not provide objective or supportive 
evidence of the alleged in-service traumatic stressor, it is 
necessary to develop this evidence.  The RO in this case has 
also indicated, in the hearing officer's decision and other 
rating documents, that the veteran has not submitted enough 
information to verify the incurrence of his claimed 
stressors.  Again, it is incumbent on the Board to make an 
attempt to verify the stressors which are of record.  Such 
development includes providing the stressor information to 
the United States Armed Services Center for Research of Unit 
Records (USASCRUR), formerly known as the U.S. Army & Joint 
Services Environmental Support Group, in an attempt to verify 
the claimed stressors.

In this context, the veteran's service personnel records show 
that for a period of time, while on tour in Vietnam, the 
veteran was stationed with an Infantry division.  VA can 
attempt to determine whether, at that time, or at any other 
time during the veteran's foreign service, the veteran was 
involved with a unit that was involved in combat in any way; 
or any other indication that the veteran served as an 
Infantryman in combat.

Accordingly, this matter is REMANDED to the RO for completion 
of the following actions:

1.  The RO should request that the 
veteran provide, with the assistance of 
his representative, a comprehensive 
statement containing as much detail as 
possible regarding the alleged in-service 
stressors.  The veteran should once again 
be asked to provide specific details of 
the claimed stressful events during 
service, such as the dates, locations, 
detailed descriptions of events, units 
involved, names of casualties, and 
identifying information concerning any 
other individuals involved in the events, 
including their names, ranks, units of 
assignments, or any other identifying 
details.  The veteran is advised that 
this information is vitally necessary to 
obtain supportive evidence of the 
stressful events and that he must be as 
specific as possible.

2.  Regardless of the response from the 
veteran, the RO should thereafter review 
the file and prepare a summary of all the 
claimed stressors, to specifically 
include the veteran's allegations of 
combat status and duty, while assigned to 
Company A, 2nd Battalion (M2), 8th 
Infantry and 4th Infantry, USARPAC, from 
October 1967 to September 1968.  This 
summary and a copy of the veteran's DD 
214 and all associated service documents 
should be sent to the United States Armed 
Services Center for Research of Unit 
Records (USASCRUR), 7798 Cissna Road, 
Suite 101, Springfield, Virginia 22150-
3197.  The USASCRUR should be provided 
with a copy of any information obtained 
above, and should be requested to provide 
any additional information that might 
corroborate the veteran's alleged 
stressors.  Especially important in this 
veteran's case, is that the USASCRUR 
should be requested to furnish the unit 
history for the units the veteran was 
assigned to while in Vietnam.

3.  Following the receipt of a response 
from the USASCRUR, the RO must prepare a 
report detailing the nature of any valid 
stressor which it has determined is 
established by the record.  If no 
stressor has been verified, the RO should 
so state in its report.  This report is 
then to be added to the claims folder.

4.  If any of the claimed stressors is 
verified, the RO should schedule the 
veteran for another VA psychiatric 
examination to determine the diagnosis of 
any and all present psychiatric disorders 
in accordance with DSM-IV.  All indicated 
studies, including post-traumatic stress 
disorder sub-scales, are to be performed.  
The RO must provide the examiner the 
summary of any stressors described above, 
and the examiner must be instructed that 
only these events may be considered for 
the purpose of determining whether 
exposure to an in-service stressor has 
resulted in the current psychiatric 
symptoms.  The examiner must also 
determine whether the diagnostic criteria 
to support the diagnosis of post-
traumatic stress disorder have been 
satisfied.  If the post-traumatic stress 
disorder diagnosis is deemed appropriate, 
the examiner should comment upon the link 
between the current symptomatology and 
one or more of the in-service stressors 
found to be established by the RO.  The 
report of examination should include the 
complete rationale for all opinions 
expressed.  Copies of all pertinent 
records in the veteran's claims file or, 
in the alternative, the claims file, 
should be made available to the examiner 
for review.

5.  In this regard, the veteran is hereby 
notified, and the RO is instructed to 
remind the veteran and his representative 
that, the duty to assist is not always a 
one-way street.  If a veteran wishes 
help, he cannot passively wait for it in 
those circumstances where he may or 
should have information that is essential 
in obtaining the putative evidence.  
Wood v. Derwinski, 1 Vet. App. 190, 193 
(1991).  That is, the veteran should not 
ignore the psychological testing phase of 
his evaluation, as was indicated at VA 
examination in August 1997.  

6.  Thereafter, the RO must review the 
examination report to ensure that it is 
in complete compliance with the 
directives of this remand, and, if not, 
the RO should implement corrective 
procedures.  The RO and the veteran are 
advised that the Board is obligated by 
law to ensure that the RO complies with 
its directives, as well as those of the 
United States Court of Appeals for 
Veterans Claims.  The Court has stated 
that compliance by the Board or the RO is 
neither optional nor discretionary.  
Where the remand orders of the Board or 
the Court are not complied with, the 
Board errs as a matter of law when it 
fails to ensure compliance.  Stegall v. 
West, 11 Vet. App. 268, 271 (1998).

7.  Upon completion of the foregoing 
actions, the RO should then adjudicate 
the merits of the claim of entitlement to 
service connection for post-traumatic 
stress disorder, based on all of the 
evidence of record and all governing 
legal authority.

If the benefit sought is not granted, the veteran and his 
representative should be furnished with a supplemental 
statement of the case.  Thereafter, the veteran and his 
representative should be afforded a reasonable opportunity to 
respond before the record is returned to the Board for 
further review.

The purpose of this remand is to obtain additional 
development, and the Board does not intimate any opinion as 
to the merits of the case, either favorable or unfavorable, 
at this time.  The veteran has the right to submit additional 
evidence and argument on the matter or matters the Board has 
remanded to the regional office.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).  No action is required of the veteran 
until he is notified.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, 

directs the ROs to provide expeditious handling of all cases 
that have been remanded by the Board and the Court.  See M21-
1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	Deborah W. Singleton
	Member, Board of Veterans' Appeals


 


